ORDER
PER CURIAM.
Alonzo Patterson (Movant) appeals the denial of his Rule 29.15 motion for postcon-viction relief after an evidentiary hearing. Movant contends the motion court erred in denying his postconviction motion because trial counsel was ineffective in failing (1) to call an alibi witness and (2) to contact, subpoena, and call the alibi witness. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. *646The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).